                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 STEVEN F. HOTZE, MD., et al              §
                                          §
       Plaintiffs,                        §
                                          §
 v.                                       §
                                          §
 GREG ABBOTT, in his official             §    CIVIL ACTION NO. 4:20-cv-02104
 capacity as Governor of Texas, et al.,   §
                                          §
       Defendants.                        §
                                          §

_____________________________________________________________________________

 STATE DEFENANTS’ SECOND MOTION TO APPEAR TELEPHONICALLY
______________________________________________________________________________

      I write on behalf of the following Defendants in the above-referenced matter:

Governor Greg Abbott, The State of Texas, Texas Health and Human Services

Commission, Texas Department of State Health Services, Phil Wilson, and John

William Hellerstedt MD (collectively, the “State Defendants”). Earlier today, Your

Honor issued an order setting an in-person hearing on Plaintiffs’ motion for

reconsideration at 2:00 p.m. I write to request the Court’s leave to appear via

telephone at this hearing. The reasons for this request are that: (1) I live in Austin

and cannot physically make it to Houston by 2:00 p.m. today, especially since I don’t

have a car at the moment (as explained in the last motion to appear telephonically);

and (2) this motion for reconsideration, like Plaintiffs’ original motion for emergency

relief, has nothing to do with the State Defendants.
      Plaintiffs’ counsel and the Houston Defendants’ counsel have consented to this

request.

Date: July 17, 2020                   Respectfully submitted.


                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General

                                      RYAN L. BANGERT
                                      Deputy First Assistant Attorney General

                                      DARREN L. MCCARTY
                                      Deputy Attorney General for Civil Litigation

                                      THOMAS A. ALBRIGHT
                                      Chief for General Litigation Division

                                      /s/ Todd Dickerson
                                      Todd Dickerson
                                      Assistant Attorney General
                                      Texas Bar No. 24118368
                                      General Litigation Division
                                      P.O. Box 12548, Capitol Station
                                      Austin, Texas 78711-2548
                                      Tel.: (512) 475-4082 | Fax: (512) 320-0667
                                      todd.dickerson@oag.texas.gov

                                      Counsel for State Defendants
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was sent
to counsel of record via CM/ECF notification on July 17, 2020:



                                       /s/ Todd Dickerson
                                       Todd Dickerson

                       CERTIFICATE OF CONFERENCE

      I hereby certify that on July 17, 2020, I conferred with counsel for Plaintiffs
and counsel for Mayor Sylvester Turner and Houston First Corporation who
consented to this request.

                                       /s/ Todd Dickerson
                                       Todd Dickerson
